 658DECISIONS OF NATIONALLABOR RELATIONS BOARDremain members of or give assistance to District 39, International Association ofMachinists,AFL-CIO, or anyother labor organization.WE WILL NOTinterrogate our employees about their union membership,activities,or desires in a manner constituting interference,restraint,and coercionin violation of Section8 (a) (1) of the Act.WE WILL NOT offer,promise, or grant our employees wage increases to inducethem to refrain from becoming or remaining membersof District39, Interna-tionalAssociationof Machinists,AFL-CIO,or any other labor organization, orto induce said employees to refrain from giving assistance or support to theaforesaid labor organization,or to any other labor organization.WE WILL NOTattempt to frustrate the rights guaranteed to employees bySection7 of the Actby suggesting to and/or requesting our employees to selectone of our employees as our employees exclusive collective-bargaining repre-sentative to deal with ourselves regarding wages, hours,and other working con-ditions of our employees.WE WILL NOTthrow employees' union buttons on the floor or otherwise engagein disparaging and coercive conduct intended to interferewith,restrain, orcoerce employees in the exercise of their Section 7 rights in violation of Section8(a)(1) of the Act.WE WILL NOT in any othermanner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assist any labor organization,to bargain collectivelythroughrepresentativesof their ownchoosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, orto refrain from any or all of such activities,except to the extent that such rightmay be affectedby anagreement authorizedby Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.All our employees are free to become and remain, or to refrain from becoming orremaining,members ofany labororganization,except tothe extent that such rightmay be affectedby an agreement authorizedby Section8(a)(3) oftheAct, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.AvALAIR CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectly withthe Board'sRegional Office, 500 BookBuilding, 1249 Washington Boulevard,Detroit,Michigan, TelephoneNo. 963-9330,if they have any question concerning this notice or compliancewithits provisions.Eastern Greyhound Lines(A Division of The Greyhound Corpo-ration)andAmalgamated Association of Street,Electric Rail-way andMotor CoachEmployees of America,AFL-CIO.CaseNo. 8-CA-3046. July 17, 1963DECISION AND ORDEROn May 22, 1963, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a brief in support thereof.143 NLRB No. 71. EASTERN GREYHOUND LINES, ETC.659Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the Labor Management RelationsAct of 1946, as amended (61 Stat. 136, 73 Stat. 519, 29 U.S.C. Sec. 151,et seq.),herein called the Act, was heard before Trial Examiner Robert E. Mullin, in Cleve-land, Ohio, on April 22, 1963, pursuant to due notice to all parties.The complaint,issued on March 12, 1963, by the General Counsel of the National Labor RelationsBoard, and based on charges duly filed and served,' alleged that the Respondent hadengaged in unfair labor practices proscribed by Section 8(a) (5) and (1) of the Act.In its answer, duly filed, the Respondent conceded certain facts with respect to itsbusiness operations but denied that it had committed any unfair labor practices.All parties were represented at the hearing by counsel and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introduce rele-vant evidence, and to argue orally.On May 8, 1963, a brief was submitted by theRespondent.This has been fully considered.A motion to dismiss, urged by the Re-spondent in its brief, is disposed of as appears hereinafter in this report.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THEBUSINESS OFTHE RESPONDENTThe Respondent (herein called Greyhound), a Delaware corporation, with itsprincipal office and place of business in Cleveland, Ohio, is engaged in the operationof an interstate bus service in the several States of the United States, including, amongothers, Ohio, Virginia, and Illinois. In the course and conduct of its business theannual gross revenues of the Respondent exceed $60,000,000, of which amount inexcess of $50,000 is received from States of the United States other than the State ofOhio.Upon the foregoing facts, the Respondent concedes, and I find, that Grey-hound is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway and Motor Coach EmployeesofAmerica, AFL-CIO, herein called Union, is a labor organization within themeaning of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESUpon a petition for certification, filed by the Union in Case No. 8-RC-4705, andafter a hearing, the Board, on August 2, 1962, issued a Decision and Direction ofElection,' in which it directed an election in a unit consisting of all dispatchers andassistant dispatchers employed by the Respondent, excluding chief dispatchers andall other employees, the unit found by the Board to be appropriate, and which I like-'The charge was filed on January 31, 19632Eastern Greyhound Lines (A Division of The Greyhound Corporation),138 NLRB 8.717-672-64-vol. 143-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDwise find to be appropriate,for the purposes of collective bargaining.On Decem-ber 11,1962, in an election by secret ballot conducted under the supervision of theRegional Director for the Eighth Region, a majority of the employees in the afore-said unit selected the Union as their representative.Thereafter,on December 18,1962, the Regional Director certified the Union as the exclusive bargaining repre-sentative of the employees in the unit heretofore mentioned.I now find that at alltimes since the latter date, the Union has been, by virtue of Section 9(a) of the Act,the exclusive representative of all employees in the aforesaid unit for the purposesof collective bargaining with respect to rates of pay,wages, hours,and other condi-tions of employment.On January 4, 1963, the Union,by letter, requested the Respondent to bargaincollectively with it as the exclusive representative of the employees in the unit foundappropriate above, and asked that a meeting for this purpose be held at an earlydate.On January 19, 1963, the Respondent acknowledged receipt of the aforesaidcorrespondence from the Union,but declined to meet for bargaining purposes. Sincethis latter date it has not met with the Union, as requested.In its letter to the Unionon January 19, the Respondent described the Union's request for a collective-bargaining conference as prematureAt the hearing in this case the Respondent re-iterated this position on the ground that certain pending litigation should be resolvedbefore it is obliged to accede to the Board's unit determination.This was with refer-ence to a collateral attack on the election proceedings which the Respondent initiatedin the District Court for the Northern District of Ohio in 1962.That court initiallygranted a preliminary injunctive order but on September 14, 1962, for lack of juris-diction,the court dissolved its preliminary injunction.The Respondent thereuponappealed this ruling to the Court of Appeals for the Sixth Circuit.A decision on thisappeal was still pending at the time of the instant hearing.At the outset of the hear-ing in the present matter the Employer challenged the jurisdiction of the Board toproceed and moved to dismiss the complaint on the ground that nothing should bedone in the complaint case until the litigation in the injunction suit was concluded.This motion was denied.Since January 19, 1963, when the Respondent informed the Union that it consid-ered the request to bargain premature,the Employer'sposition has been that it isunder no obligation to meet with the collective-bargaining agent for the dispatchersuntil the Court of Appeals has disposed of its injunctive suit in the representationcase.There is no merit to this contention.The Board and the courts have heldconsistently that the duty to bargain cannot be postponed by the pendency of collaterallitigation,injunctive petitions,or unfair labor practice charges.Old King Cole, Inc.v.N.L.R.B.,260 F. 2d 530, 532(C.A6); N.L.R.B. v. E A. Taormina,A. F. Taor-nuna, et al.,d/b/a Taormina Company,207 F. 2d 251,254 (C.A.5);Lucas CountyFarm Bureau Co-operative Association,128 NLRB 458, 471,enfd.289 F. 2d 844(C.A 6), cert. denied 368 U.S. 823;Washington Aluminum Company,Inc.,128NLRB 643, 645, affid.and enfd. 370 U.S. 9;The Borden Company,108 NLRB 807,812, enfd. 227 F. 2d 166(C A. 5); KenLee,Inc,137 NLRB 1642;Pasco PackingCompany,115 NLRB 437, 447;Sam'lBingham's Son Mfg. Company,111NLRB508, 510.In further defense of its refusal to meet with the Union, the Respondent contendsthat the Board's unit determination in the representation matter is invalid. It is theRespondent's contention that the dispatchers in question are supervisors within themeaning of the Act and that, for this reason, it is under no obligation to bargaincollectively with the Union as their representative.This argument,however, hasalready been answered.As appears from the Decision and Direction of Electionand from the record in the representation proceeding, this precise contention wasraised by the Respondent in that case,was there litigated and decided adversely tothe Respondent.The Board's ruling on the status of the dispatchers and the unit question representsthe law of this case and is,of course,binding upon meRay Brooks v. N L R B ,348 U.S 96;Pittsburgh Plate Glass Company v.N.L.R.B.,313 U.S. 146, 161-162;The Baker and Taylor Co.,109 NLRB 245, 246;Esquire,Inc. (Coronet InstructionalFilms Division),109 NLRB 530, 539, enfd.222 F. 2d 253(C.A. 7). In accordancewith that determination I have found that all dispatchers and assistant dispatchersemployed by the Respondent, excluding chief dispatchers and all other employees,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.The Respondent,having declined the Union'srequest to bargain in the certified unit on January 19, 1963, I find that on that dateand at all times thereafter the Respondent has refused to bargain collectively withthe Union as the exclusive representative of its employees in an appropriate unit andhas thereby interfered with,restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act. EASTERN GREYHOUND LINES, ETC.661IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices by refusingto bargain collectively with the Union as the exclusive representative of its employeesin an appropriate unit, I will recommend that the Respondent, upon request, bargaincollectivelywith the Union.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and the Union is a labor organization,allwithin themeaning ofthe Act.2.All dispatchers and assistant dispatchers employed by the Respondent, excludingchief dispatchers and all other employees, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of the Act.3.At all times since December 18, 1962, the Union has been the exclusive repre-sentative of all employees in the appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.4 By refusing to bargain collectively with the Union as the exclusive representativeof the employees in the appropriate unit on January 19, 1963, and thereafter, theRespondenthas engaged in and is engaging in unfairlabor practices within the mean-ing of Section 8(a)(5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I hereby recommend that the Respondent, EasternGreyhound Lines (a Division of The Greyhound Corporation), its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, AFL-CIO, as the exclu-sive representative of its employees in the appropriate unit described below:All dispatchers and assistant dispatchers, excluding chief dispatchers and allother employees.(b) Interfering with the efforts of the aforesaid Union, to negotiate for or repre-sent the employees in the said appropriate unit as the exclusive bargaining agent2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request, bargain collectively with Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, AFL-CIO, as the exclu-sive bargaining agent in the appropriate unit, with respect to rates of pay, wages, hoursof employment, or other conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.(b) Post copies of the attached notice marked "Appendix." 3Copies of saidnotice, to be furnished by the Regional Director for the Eighth Region, shall afterhaving been duly signed by an authorized representative of the Respondent, be postedIn the event that this Recommended Order shall be adopted by the Board, the words"A Decision and Order" shall be substituted for the words "The Recommended Order ofa Trial Examiner" in the noticeIn the further event that the Board's Order be en-forced by a decree of a United States Court of Appeals, the words "A Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"A Decision and Order." 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDby it immediately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places where notices to its dis-patchers are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by other material.(c)Notify the Regional Director for the Eighth Region, in writing, within 20days from the receipt of this Intermediate Report and Recommended Order, whatsteps the Respondent has taken to comply herewith.44In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Eighth Region, in writing,within 10 days from the date of receipt of this Order, what steps the Respondent hastaken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the RecommendedOrder of a Trial Examiner of the National LaborRelationsBoard,and in orderto effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Amalgamated Association ofStreet, Electric Railway and Motor Coach Employees of America, AFL-CIO,as the exclusive representative of all the employees in the bargaining unit de-scribed below, with respect to rates of pay, wages, hours of employment, or otherconditions of employment, and, if an agreement is reached, embody it in asigned contract.The bargaining unit is:All dispatchers and assistant dispatchers, excluding chief dispatchersand all other employees.WE WILL NOT interfere with the efforts of Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, AFL-CIO, to ne-gotiate for, or represent, the employees in the appropriate bargaining unit.EASTERN GREYHOUND LINES (A DIVISION OFTHE GREYHOUND CORPORATION),Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemustremain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material.Employees may communicatedirectly with the Board'sRegionalOffice, 720 BulkleyBuilding,1501 Euclid Avenue, Cleveland, Ohio, 44115, Telephone No. Main 1-4465,if theyhave any question concerningthis notice or compliance with its provisions.Couch Electric CompanyandInternationalBrotherhood ofElectricalWorkers, Local 11,AFL-CIOandDistrict 50, UnitedMine Workers of America, Party to the ContractSullivan Electric CompanyandInternational Brotherhood ofElectricalWorkers, Local 11,AFL-CIOandDistrict 50, UnitedMine Workers of America,Party to the Contract.Cases Nos.21-CA-47044 and 21-CA-4721. July 18, 1963DECISION AND ORDEROn March 25, 1963, Trial Examiner David Karasick issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-143 NLRB No. 73.